May 20, 2015

VIA EMAIL
Ms. Erika LaCour
U.S. Equal Employment Opportunity Commission
Mobile Local Office
63 South Royal Street, Suite 504
Mobile, AL 36602

Re:     Charging Party:              Jimmy A. Cooper
        Respondent:                  Austal USA, LLC
        Charge No.:                  425-2015-00523

Dear Ms. LaCour:

Pursuant to my conversation with Ms. Creagh this morning during which she conveyed
the EEOC’s request for a copy of the settlement agreement referenced in my May 18,
2015 correspondence, enclosed please find same. I also enclose herewith a copy of the
USDOL’s Order approving the LHWCA settlement (as that approval is referenced in the
settlement agreement).

Because the settlement is confidential, it should not be disclosed in the event of a FOIA
request, except as otherwise authorized by FOIA (e.g., notice to Austal, resolution of
objections prior to disclosure, etc.). I thank you in advance for your attention as to the
confidentiality at issue.

Thank you, and of course, please do not hesitate to contact me if you should need to
speak with me further at any time.

Sincerely,

/s/ Kristin Taylor Parsons

KRISTIN TAYLOR PARSONS
Associate General Counsel

Enclosure: as stated




   Street Address: 100 Addsco Road, Mobile, AL 36602 • Mailing Address: P.O. Box 1049, Mobile, AL 36633
Main: (251) 434-8000 • Direct: (251) 445-5107 • Facsimile: (251) 445-1961 • E-Mail: kristin.parsons@austalusa.com


                                                                                                                    Exhibit E
Address redacted
